                                                                                            FILED
                                                                                   2019 Apr-09 PM 04:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

HABTEFORGS TESFALDET,                      )
                                           )
        Petitioner,                        )
                                           )
v.                                         )   Case No. 4:18-cv-02115-AKK-
ETOWAH COUNTY DETENTION                    )   HNJ
CENTER, et al.,                            )
                                           )
        Respondents.                       )


                           MEMORANDUM OPINION

        This case is before the court on Respondents’ Motion to Dismiss as Moot.

Doc. 8. In the motion, Respondents note Petitioner was released from ICE custody

on March 6, 2019, pursuant to an Order of Supervision. Doc. 8-1. On March 19,

2019, the magistrate judge entered a report recommending that Respondents’

motion be granted and this action be dismissed as moot. Doc. 9. Although the

petitioner was advised of his right to file specific written objections within fourteen

days, no objections have been received by the court.

        After careful consideration of the record in this case, including the

magistrate judge’s report, the court hereby ADOPTS the report of the magistrate

judge    and   ACCEPTS       his   recommendations.      In   accordance    with    the

recommendation, the court finds that the petition in this matter is due to be

dismissed as moot. A separate order will be entered.
      The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

the accompanying Order on the petitioner and on counsel for Respondents.

      DONE the 9th day of April, 2019.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
